Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-21 received on10/28/2019 have been examined, of which claims 1, 8 and 15 are independent.

Information Disclosure Statement
The examiner notes that the following US patent application publication references submitted in IDS filed on 8/5/2020 are not considered, as they do not appear to be relevant to the specification of instant application. 
20130011447  2013-01-10    SWANSON et al. – Controlled release of Nano-particulate compositions
20140005014  2014-01-02    OPFER – Athletic speed training device using biofeedback 
20140036279 2014-02-06    TOHKI et al. – Image forming apparatus

Drawings
The drawings are objected to because Fig. 1 shows the symbol description in the right side, where the symbols for “carrier that is configured and scheduled” appear to . 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, 

Claims 1, 4-6, 8, 11-13, 15, 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 2, 5, 8, 10, 9, 12, 15, 17, 16 and 19 respectively of of U.S. Patent No. 10433290 (parent application # 15927787). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim 1 of instant application recites method of the base station sending RRC message to UE for spatial bundling of HARQ ack/nack and receiving HARQ ack/nack codebook with spatial bundled bit of HARQ ack/nack; while the claim 1 of patent application recites the method of UE side with similar limitation of receiving the RRC message about spatial bundling of HARQ ack/nack and sending the bundled harq ack/nack information. The information communicated between base station and UE are obvious over each other. Other claims indicated above recite similar limitations from base station and UE perspective respectively, thus considered obvious over each other. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 5 recites “the bundled spatial bit of the HARQ-ACK/NACK information”, which has lack of antecedent basis in claim. For the purpose of examination, the examiner assumes the limitation as “the spatial bundled 
 
Claims 5, 12 and 19 recite “receive/ receiving downlink control information”. However, Claims 1, 8 and 15 are method, apparatus and computer readable medium claims performed by base station, as the RRC message is sent and HARQ is received from UE. The downlink control information is the control information that is sent by base station to the UE. It is unclear, how the downlink control information is “received” by the base station. Claims 6, 13 and 20 are rejected based on dependency. 


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US 2010/0272048) and Nammi et al. (US 2015/0256298) 

Regarding claim 1, Pan teaches a method performed by a base station in a communications system (communication between eNodeB 220 and WTRU 210, fig 3, para 33-34, 41), the method comprising: 
sending radio resource control (RRC) signaling to a user equipment (UE) (the group information is sent to WTRU via RRC, Para 41, 43), wherein the RRC signaling comprises first indication information indicating the UE to perform spatial bundling on hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ-ACK/NACK) information (in semi-static grouping, the component carriers that belong to each group is configurable and informed to WTRU via higher layer signaling, RRC, para 41; para 43 describes the indicator for group being provided by eNodeB to WTRU), wherein the spatial bundling is an AND logical operation (for plurality of code-words, via plurality of DL component carriers, the bundled ACK/NACK is generated by AND operation for the ACK/NACK belonging to the same group, and generate single ACK/NACK for the group, para 33-34, fig 4; spatial bundling of ACK/NACK, para 35); and 
receiving from the UE, a HARQ-ACK/NACK comprising a spatial bundled bit of the HARQ-ACK/NACK information (WTRU sends HARQ-feedback for the code-words based on bundled ACK/NACK, step 408, fig 4-5, para 33-35; as shown in fig .

Pan teaches the grouping of component carrier for the HARQ-ACK/NACK bundling. Pan does not teach transmission of HARQ-ACK/NACK as codebook. 

However, Nammi teaches receiving from the UE, a HARQ-ACK/NACK codebook comprising a spatial bundled bit of the HARQ-ACK/NACK information (UE 121 is configured to encode the bundled HARQ-ACK/NACK information using existing MIMO codebook, Para 89, 109, 144; further, para 14-20 describes co-representing ACK for 1st-4th  transport block together, and 2nd-3rd transport block together, by ACK for ACK-ACK and by NACK for ACK-NACK, NACK-ACK and NACK-NACK, which is logical AND operation for bundling). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HARQ-ACK/NACK feedback for carrier aggregation as taught by Pan with codebook representation of bundled HARQ-ACK/NACK as taught by Nammi for the benefit of maintaining high system performance in multi antenna system as taught by Nammi in para 82.

 Regarding claim 8, Pan teaches an apparatus (eNodeB 220, fig 2-3), comprising: 
a processor (processor 317, fig 3); and 
a memory coupled to the processor and storing instructions (memory 315 coupled to processor 317, fig 3; computer program implemented in computer readable medium and executed by processor, Para 97); 
wherein the processor, when executing the instructions (processor 317 is configured to function according to the embodiment, Para 32, 97), is configured to: 
send radio resource control (RRC) signaling to a user equipment (UE) (the group information is sent to WTRU via RRC, Para 41, 43), wherein the RRC signaling comprises first indication information indicating the UE to perform spatial bundling on hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ-ACK/NACK) information (in semi-static grouping, the component carriers that belong to each group is configurable and informed to WTRU via higher layer signaling, RRC, para 41; para 43 describes the indicator for group being provided by eNodeB to WTRU), wherein the spatial bundling is an AND logical operation (for plurality of code-words, via plurality of DL component carriers, the bundled ACK/NACK is generated by AND operation for the ACK/NACK belonging to the same group, and generate single ACK/NACK for the group, para 33-34, fig 4; spatial bundling of ACK/NACK, para 35); and 
receive from the UE, a HARQ-ACK/NACK comprising a spatial bundled bit of the HARQ-ACK/NACK information (WTRU sends HARQ-feedback for the code-words based on bundled ACK/NACK, step 408, fig 4-5, para 33-35; as shown in fig 3, the WTRU communicates with eNodeB, and transmits HARQ on PUCCH as .

Pan teaches the grouping of component carrier for the HARQ-ACK/NACK bundling. Pan does not teach transmission of HARQ-ACK/NACK as codebook. 

However, Nammi teaches receive from the UE, a HARQ-ACK/NACK codebook comprising a spatial bundled bit of the HARQ-ACK/NACK information (UE 121 is configured to encode the bundled HARQ-ACK/NACK information using existing MIMO codebook, Para 89, 109, 144; further, para 14-20 describes co-representing ACK for 1st-4th  transport block together, and 2nd-3rd transport block together, by ACK for ACK-ACK and by NACK for ACK-NACK, NACK-ACK and NACK-NACK, which is logical AND operation for bundling). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HARQ-ACK/NACK feedback for carrier aggregation as taught by Pan with codebook representation of bundled HARQ-ACK/NACK as taught by Nammi for the benefit of maintaining high system performance in multi antenna system as taught by Nammi in para 82.

 Regarding claim 15, Pan teaches a non-transitory computer readable medium (computer readable storage medium, Para 97; memory 315, fig 3) storing instructions that when executed by a processor (computer program implemented , configure the processor (processor 317, fig 3, para 97) to: 
send radio resource control (RRC) signaling to a user equipment (UE) (the group information is sent to WTRU via RRC, Para 41, 43), wherein the RRC signaling comprises first indication information indicating the UE to perform spatial bundling on hybrid automatic repeat request acknowledgement/negative acknowledgement (HARQ-ACK/NACK) information (in semi-static grouping, the component carriers that belong to each group is configurable and informed to WTRU via higher layer signaling, RRC, para 41; para 43 describes the indicator for group being provided by eNodeB to WTRU), wherein the spatial bundling is an AND logical operation (for plurality of code-words, via plurality of DL component carriers, the bundled ACK/NACK is generated by AND operation for the ACK/NACK belonging to the same group, and generate single ACK/NACK for the group, para 33-34, fig 4; spatial bundling of ACK/NACK, para 35); and 
receive from the UE, a HARQ-ACK/NACK comprising a spatial bundled bit of the HARQ-ACK/NACK information (WTRU sends HARQ-feedback for the code-words based on bundled ACK/NACK, step 408, fig 4-5, para 33-35; as shown in fig 3, the WTRU communicates with eNodeB, and transmits HARQ on PUCCH as shown in fig 5, thus the eNodeB is considered to receive the bundled HARQ-ACK/NACK sent by WTRU).



However, Nammi teaches receive from the UE, a HARQ-ACK/NACK codebook comprising a spatial bundled bit of the HARQ-ACK/NACK information (UE 121 is configured to encode the bundled HARQ-ACK/NACK information using existing MIMO codebook, Para 89, 109, 144; further, para 14-20 describes co-representing ACK for 1st-4th  transport block together, and 2nd-3rd transport block together, by ACK for ACK-ACK and by NACK for ACK-NACK, NACK-ACK and NACK-NACK, which is logical AND operation for bundling). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HARQ-ACK/NACK feedback for carrier aggregation as taught by Pan with codebook representation of bundled HARQ-ACK/NACK as taught by Nammi for the benefit of maintaining high system performance in multi antenna system as taught by Nammi in para 82.

 Regarding claim 2, 9 and 16, Pan further teaches wherein the spatial bundled bit of the HARQ-ACK/NACK information equals to a value of an AND logical operation of bits of the HARQ-ACK/NACK information of a carrier (for plurality of code-words, via plurality of DL component carriers, the bundled ACK/NACK is generated by AND operation for the ACK/NACK belonging to the same group, and generate single ACK/NACK for the group, para 33-34, fig 4; spatial bundling of ACK/NACK, para 35).

 Regarding claim 3, 10 and 17, Pan further teaches 
sending downlink control information indicating a physical uplink control channel (PUCCH) resource (PDCCH transmitted for DL resource allocation implicitly indicates the PUCCH resource for HARQ feedback, Para 51-52), wherein the PUCCH resource is for receiving the spatial bundled bit of the HARQ-ACK/NACK information (the assigned and selected PUCCH resource is used for HARQ ACK/NACK bits set according to bundled feedback, para 59, 61, fig 11).

 Regarding claim 4, 11 and 18, Pan further teaches wherein the PUCCH resource is determined on a start address of the PUCCH resource and a size of the PUCCH resource (the PUCCH resource is implicitly indicated by the CCE address of PDCCH, Para 51-52; further, fig 9a-b show that one PUCCH resource assigned for each group is selected and the two HARQ bits are determined and transmitted via PUCCH, para 58).

 Regarding claim 5, 12 and 19, Pan further teaches 
sending higher layer signaling indicating a plurality of physical uplink control channel (PUCCH) resources (PUCCH resources are explicitly indicated among others for the WTRU ACK/NACK feedback for each group via RRC signaling, Para 53); and 
receiving downlink control information indicating a PUCCH resource from the plurality of PUCCH resources (the PUCCH resource is implicitly indicated by , wherein the PUCCH resource is for receiving the bundled spatial bit of the HARQ-ACK/NACK information (the assigned and selected PUCCH resource is used for HARQ ACK/NACK bits set according to bundled feedback, para 59, 61, fig 11).

 Regarding claim 6, 13 and 20, Pan further teaches wherein the plurality of PUCCH resources comprise at least two PUCCH resources corresponding to one PUCCH format (fig 12 shows three PUCCH resources for bundled ACK/NACK transmissions, where two of the PUCCH resources are of format 1b, para 66).

 Regarding claim 7, 14 and 21, Pan fails to teach, but Nammi further teaches wherein the HARQ-ACK/NACK codebook is determined (the bundled HARQ ACK/NACK is determined based on number of downlink transport blocks and up to two scheduled transport blocks, fig 9, para 89-90, para 93, 96) based on at least one of: 
a total quantity of at least one scheduled carrier (fig 9 and 12 show one or two bundled ACK/NACK based on three or four transport blocks are used). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HARQ-ACK/NACK feedback for carrier aggregation as taught by Pan with codebook representation of bundled HARQ-ACK/NACK as taught by Nammi for the benefit of maintaining high system performance in multi antenna system as taught by Nammi in para 82.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Montojo: bundling or multiplexing of HARQ feedback by logical AND operation per code-word across downlink subframes (Para 73-76, fig 10)
Li: (abstract) number of ack bits being determined based on DAI 
Yang: logical AND for bundled A/N ( Para 199, fig 18)
Park: spatial bundling for HARQ ACK (fig 8, 10)
Fu: HARQ-ACK bundling based on number of bits, size of bundling window, number of configured CC (abstract, fig 1) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/20/2021